Title: To Benjamin Franklin from Jonathan Nesbitt, 7 October 1782
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir
L’Orient Octor: 7th: 1782
I receiv’d in course the honor of your Excellencys Letter of the 30th Ulto: inclosing one for the Captains Cain Josiah & Deale, which I have deliver’d them.— They are extremely sensible of your Excellencys attention to their request, & beg that you will accept of their most sincere thanks.— Inclosed, I have the honor to transmit you a Letter from them.— I likewise take the Liberty to trouble you with Seven pices relative to the Prize Ship the Lion which I request you will examine, & order every thing necessary to be done, to accelerate her speedy Condemnation.—
There are now three American Ships of Force in this Road, that will Sail for Philadelphia between the 15th. & 20th Inst. Any Dispatches that your Excellency may have to send shall be taken the utmost care of.
I have the honor to remain with the utmost respect. Sir! Your most hble & Obedient Servant
Jonatn: Nesbitt
His Excellency Benja: Franklin Esqr.
 
Notation: J. Nesbit 7. Oct. 1782.
